Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 21-26, as well as the Species of “glycol” plasticizer; “a surfactant” well service additive; and “five days or longer” degradation speed in the reply filed on 10 January 2022 is acknowledged.
However, based on the cited Prior Art of record, the Species Election requirement is hereby withdrawn for the Species of plasticizers; and well service additives, insofar as the Species of each currently appear to be merely obvious variants of the rest.  The Species Election requirement for degradation speeds is maintained at this time.
Nevertheless, Applicant should note that this Species Election may be “reinstated” at a later time, should Amendments be presented (or Art become of record) requiring distinction between the Species.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 25 and 26 are objected to because of the following informalities:  
Claim 25 currently depends from itself, but it appears it should depend from claim 24.  Claim 26 is objected to by dependency.  (Claim 26 may also depend from claim 24 instead.)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 25, and 26 each recite “wherein the plasticizer comprises at least one component selected from the group consisting of glycol, polyethylene glycol, polypropylene glycol, a fatty acid ester, a lactide monomer, a glycolide monomer, a citric acid ester, epoxidized oil, adipate ester, azaleate ester, acetylated coconut oil, and any combination thereof.”
Upon further consideration, it is unclear if this element refers broadly to the class of compounds called “glycols” (encompassing all aliphatic diols) or specifically to the compound also known as “ethylene glycol” or perhaps to the compound also known as “propylene glycol” (both of which are sometimes casually referred to as “glycol”).  Accordingly, this claim scope is rendered Indefinite.  
Claim 26 is rejected by dependency on claim 25.
It appears that Applicant intended “glycol” to refer broadly to the class of compounds called “glycols.”  Accordingly, in response, Applicant should Amend this to recite “wherein the plasticizer comprises at least one component selected from the group consisting of a glycol [etc.]” or “wherein the plasticizer comprises at least one component selected from the group consisting of glycols [etc.]” (clarifying this refers to the class of compounds).
Alternatively, if Applicant intended “glycol” to refer specifically to either “ethylene glycol” or “propylene glycol”, this may be properly Amended to refer to the intended compound (e.g., “wherein the plasticizer comprises at least one component selected from the group consisting of ethylene glycol [etc.]” or “wherein the plasticizer comprises at least one component selected from the group consisting of propylene glycol [etc.]”).  If this is the case, Applicant should also Amend the corresponding descriptions in the Specification to match.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 10, 11, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Auzerais (2012/0067581).
Regarding independent claim 1, Auzerais discloses A method (abstract “treating a subterranean formation with a polymer matrix comprising one or a plurality of polymers and one or a plurality of functional additives embedded into this polymer matrix”) comprising: 
introducing a treatment fluid into a wellbore penetrating a subterranean formation ([0009] “introducing multifunctional additives downhole”) wherein the treatment fluid comprises: 
a base fluid (e.g., [0021] “conventional fracturing fluids” with [0041] “water”); and 
multi-functional diverter particulates (Fig. 1 and [0019] “a multi-component or multifunctional polymer matrix”), wherein the multi-functional diverter particulates comprise a polyvinyl alcohol ([0024] “The polymer matrix in non-limiting examples may comprise a degradable polymer” such as [0025] “PVA (polyvinyl alcohol)”) and a well service additive (e.g., [0030] “the functional additives include catalysts for degradation reactions”; [0032] “the functional additives include initiators for initiating degradation or polymerization”; etc.); and 
diverting at least a portion of the treatment fluid and/or a subsequently introduced fluid away from a zone in the subterranean formation (e.g., [0037] “The polymer matrix of the subject disclosure may enable on demand multi-stage fracturing where it may be necessary to temporarily block fractures, divert fluid flow and induce the creation of additional fractures along a wellbore”).
Regarding claim 2, Auzerais discloses wherein the multi-functional diverter particulates further comprise a plasticizer ([0033] “plasticizers may be used in certain applications”).
Regarding claim 4, Auzerais discloses wherein the well service additive is selected from the group consisting of a surfactant, an acid (0030] “Both acids and bases are suitable as the degradation catalyst”), a base (0030] “Both acids and bases are suitable as the degradation catalyst”), a buffer, a breaker ([0032] “peroxides such as APS (ammonium persulfate), potassium persulfate and others as known to those skilled in the art are useful for initiating degradation or polymerization reactions”), a demulsifier, a scale inhibitor, a biocide, a sulfide scavenger, a sludge inhibitor, a chelating agent, a defoamer, a corrosion inhibitor, a clay control agent, and any combination thereof.
Regarding claim 7, Auzerais discloses wherein the multi-functional diverter particulate comprises a pellet ([0034] “Embodiments of the present technology are generally in the form of a fiber, rod, pellet”) comprising solid particles of the well service additive in a polymer matrix of the polyvinyl alcohol (e.g., [0019] “Embedding the functional agents within the polymer matrix eliminates segregation or heterogeneity in the reaction”).
Regarding claim 10, Auzerais discloses wherein the treatment fluid is injected into the wellbore at or above a fracture gradient of the subterranean formation (e.g., [0037] “The polymer matrix of the subject disclosure may enable on demand multi-stage fracturing where it may be necessary to temporarily block fractures, divert fluid flow and induce the creation of additional fractures along a wellbore”).
Regarding claim 11, Auzerais discloses wherein prior to the step of introducing, the method further comprising mixing the treatment fluid in a mixer ([0037] “multi-stage fracturing” including, e.g., [0004] “When fibers are added and mixed to a proppant agent, they are designed to assist in proppant transport and/or to limit proppant flowback after the fracturing operation is complete”), wherein the introducing comprising pumping the treatment fluid into the wellbore with a pump ([0037] “multi-Pumped together with the proppant in a fracturing fluid, the fibers form a network that stabilizes the proppant pack”).
Regarding claims 22 and 23, Auzerais discloses “According to some embodiments, the functional additives include catalysts for degradation reactions. In some embodiments, water is a reagent for the degradation and hydrolysis occurs. Both acids and bases are suitable as the degradation catalyst […] Catalysts which catalyze the ester formation are also good catalysts for the reverse reaction of esterfication, i.e. hydrolysis. In some embodiments, these include metal ions, cyclodextrins, enzymes and nucleophiles. In some embodiments, common examples include tin chloride, organic tin compounds and organic titanium compounds” ([0030]).  It appears at least the “metal ions” such as “tin chloride” used as “catalysts for degradation reactions” would be metal salts used as dissolution accelerators.  Accordingly, Auzerais discloses:
(claim 22) wherein the multi-functional diverter particulate further comprises a dissolution accelerator; and further
(claim 23) wherein the dissolution accelerator comprises at least one component selected from the group consisting of inorganic acids, solid organic acids, simple saccharides, metal salts, and any combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 9, 13, 14, 21, and 24 are rejected under 35 U.S.C. 103 as obvious over Auzerais as in claim 1.
Regarding claims 5 and 8, Auzerais discloses wherein the multi-functional diverter particulate comprises a plasticizer ([0033] “plasticizers may be used in certain applications”), and wherein the multi-functional diverter particulate comprises an extrusion product ([0034] “As discussed, a broad extrusion die and processing techniques these shapes may be used for different applications”).
Regarding the plasticized PVOH, Auzerais discloses, separately, “plasticizers may be used in certain applications” ([0033]) and “The polymer matrix in non-limiting examples may comprise a degradable polymer” ([0024]) such as “PVA (polyvinyl alcohol)” ([0025]).
	However, it is unclear if these separate disclosures were disclosed by Auzerais as a specific combination, i.e., plasticized polyvinyl alcohol, because Auzerais is generally focused on variations of polylactic acid degradable polymer, not polyvinyl alcohol degradable polymer.
Nevertheless, even if it is somehow found that Auzerais fails to disclose this combination per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Auzerais to include all variations of the disclosures, including specifically the polyvinyl alcohol degradable polymer with plasticizers, in order to take advantage of all possible embodiments within Auzerais’ general disclosure (thereby including:
(claim 5) wherein the polyvinyl alcohol comprises plasticized polyvinyl alcohol; and/or
(claim 8) wherein the multi-functional diverter particulate comprises a plasticizer, and wherein the multi-functional diverter particulate comprises an extrusion product of a plasticized polyvinyl alcohol).
Regarding claims 6 and 21, Auzerais discloses “The fiber in one non-limiting example may contain 0.1 to 99% by weight of the chosen functional agents. In other non-limiting examples the fiber may contain 0.5-20% by weight of the chosen functional agents” ([0034]). 
Because the rest of the multicomponent or multifunctional polymer matrices are the degradable polymer (and any other optional components), it appears this also discloses 1-99.9 wt% degradable polymer, or alternatively 80-99.5 wt% degradable polymer.
Although silent to the exact concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Auzerais to include:
(claim 6) wherein the polyvinyl alcohol is present in the multi- functional diverter particulate in an amount of about 0.01% to about 90% by weight of the multi- functional diverter particulate; and/or
(claim 21) wherein the well service additive is present in an amount of about 0.001% to about 70% by weight of the multi-functional diverter particulate, 
in order to provide suitable amounts of polyvinyl alcohol degradable polymer and additive within Auzerais’ general conditions.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 9, Auzerais discloses “To simplify the operations of conventional fracturing fluids, embodiments of the subject disclosure provide for incorporating functional agents into suitable polymer matrices” ([0021]), wherein “Most recently, fiber materials have been used as a fluid diversion service for diverting fracture treatments along a wellbore” ([0006]). 
However, Auzerais fails to disclose adding the fiber materials used for “conventional” fracturing fluids along with the multicomponent or multifunctional polymer matrices.
	Nevertheless, it is clear that the previously-known fiber materials used in conventional fracturing fluids both have a known use and are readily available.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Auzerais to also include these previously-known fiber materials, thereby including wherein the treatment fluid further comprises an additional diverting agent in addition to the multi-functional diverter particulate, in order to provide “a fluid diversion service for diverting fracture treatments” with known and available fibers, to supplement the multicomponent or multifunctional polymer matrices as needed (e.g., if there is insufficient supply of the inventive multicomponent of multifunctional polymer matrices available for a given operation). 
Regarding claim 13, Auzerais discloses an Example with results shown in Fig. 4 having degradation of only 15-30% by day 5 (and thus presumably a total degradation time of >5 days).
wherein the polyvinyl alcohol degrades to release the well service additive over a period of five days or longer, in order to provide a suitable degradation speed within the general conditions disclosed by Auzerais.
Regarding claim 14, Auzerais discloses wherein multi-functional diverting particulates have a Dv50 particle size ranging from about 300 microns to about 10 millimeters (e.g., [0039] “The resulting extruded PLA compound rods have a typical thickness of approximately 0.5-0.9 mm”), wherein multi-functional diverter particulate comprises an extrusion product of the polyvinyl alcohol and the well service additive ([0034] “As discussed, a broad range of article shapes may be used for embodiments of the subject disclosure and by carefully controlling the constituent materials, extrusion die and processing techniques these shapes may be used for different applications”), wherein the well service additive is present in the multi-functional diverting particulates in an amount ranging from about 1% to about 50% by weight of the multi-functional diverting particulates ([0034] “The fiber in one non-limiting example may contain 0.1 to 99% by weight of the chosen functional agents. In other non-limiting examples the fiber may contain 0.5-20% by weight of the chosen functional agents”), wherein the method further comprise allowing at least a portion of the polyvinyl alcohol to degrade to release the well service additive (e.g., [0031] “the functional additives include crosslinkers for in situ modifying materials by crosslinking reactions” and [0032] “the functional additives include initiators for initiating degradation or polymerization”; in order for the functional additives to perform “crosslinking” or “initiating […] polymerization,” they must be released).
Regarding the plasticized PVOH, Auzerais discloses, separately, “plasticizers may be used in certain applications” ([0033]) and “The polymer matrix in non-limiting examples may comprise a degradable polymer” ([0024]) such as “PVA (polyvinyl alcohol)” ([0025]).
	However, it is unclear if these separate disclosures were disclosed by Auzerais as a specific combination, i.e., plasticized polyvinyl alcohol, because Auzerais is generally focused on variations of polylactic acid degradable polymer, not polyvinyl alcohol degradable polymer.
per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Auzerais to include all variations of the disclosures, including specifically the polyvinyl alcohol degradable polymer with plasticizers, in order to take advantage of all possible embodiments within Auzerais’ general disclosure (thereby including “wherein multi-functional diverting particulates have a Dv50 particle size ranging from about 300 microns to about 10 millimeters, wherein the polyvinyl alcohol comprises a plasticized polyvinyl alcohol, wherein multi-functional diverter particulate comprises an extrusion product of the plasticized polyvinyl alcohol and the well service additive, wherein the well service additive is present in the multi-functional diverting particulates in an amount ranging from about 1% to about 50% by weight of the multi-functional diverting particulates, wherein the method further comprise allowing at least a portion of the polyvinyl alcohol to degrade to release the well service additive”).
Regarding independent claim 24, Auzerais discloses A method (abstract “treating a subterranean formation with a polymer matrix comprising one or a plurality of polymers and one or a plurality of functional additives embedded into this polymer matrix”) comprising: 
introducing a treatment fluid into a wellbore penetrating a subterranean formation ([0009] “introducing multifunctional additives downhole”) wherein the treatment fluid comprises: 
a base fluid (e.g., [0021] “conventional fracturing fluids” with [0041] “water”); and 
multi-functional diverter particulates (Fig. 1 and [0019] “a multi-component or multifunctional polymer matrix”), wherein the multi-functional diverter particulates comprise a polyvinyl alcohol ([0024] “The polymer matrix in non-limiting examples may comprise a degradable polymer” such as [0025] “PVA (polyvinyl alcohol)”), a well service additive (e.g., [0030] “the functional additives include catalysts for degradation reactions”; [0032] “the functional additives include initiators for initiating degradation or polymerization”; etc.); and 
diverting at least a portion of the treatment fluid and/or a subsequently introduced fluid away from a zone in the subterranean formation (e.g., [0037] “The polymer matrix of the subject disclosure may enable on demand multi-stage fracturing where it may be necessary to temporarily block fractures, divert fluid flow and induce the creation of additional fractures along a wellbore”).

	However, it is unclear if these separate disclosures were disclosed by Auzerais as a specific combination, i.e., plasticized polyvinyl alcohol, because Auzerais is generally focused on variations of polylactic acid degradable polymer, not polyvinyl alcohol degradable polymer.
Nevertheless, even if it is somehow found that Auzerais fails to disclose this combination per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Auzerais to include all variations of the disclosures, including specifically the polyvinyl alcohol degradable polymer with plasticizers, in order to take advantage of all possible embodiments within Auzerais’ general disclosure (thereby including:
“multi-functional diverter particulates, wherein the multi-functional diverter particulates comprise a polyvinyl alcohol, a well service additive, and a plasticizer”).
Regarding the 0.01-90 wt% polyvinyl alcohol, Auzerais discloses “The fiber in one non-limiting example may contain 0.1 to 99% by weight of the chosen functional agents. In other non-limiting examples the fiber may contain 0.5-20% by weight of the chosen functional agents” ([0034]). 
Because the rest of the multicomponent or multifunctional polymer matrices are the degradable polymer (and any other optional components), it appears this also discloses 1-99.9 wt% degradable polymer, or alternatively 80-99.5 wt% degradable polymer.
Although silent to the exact concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Auzerais to include:
“multi-functional diverter particulates, wherein the multi-functional diverter particulates comprise a polyvinyl alcohol, a well service additive, and a plasticizer, wherein the polyvinyl alcohol is present in the multi-functional diverter particulate in an amount of about 0.01% to about 90% by weight of the multi-functional diverter particulate;”
in order to provide suitable amounts of polyvinyl alcohol degradable polymer and additive within Auzerais’ general conditions. 
Claims 3, 25, and 26 are rejected under 35 U.S.C. 103 as obvious over Auzerais as in claims 2 and 24, and further as evidenced by Ghebremeskel (2020/0071605) (effectively filed August 28, 2018).
Regarding claims 3 and 25, Auzerais discloses “In some embodiments, plasticizers may be used in certain applications. In some embodiments, these plasticizers are small organic molecules derived from oligomers of the polymers identified above, for example, degradable polymers, swellable polymers and their copolymers and blends” ([0033]).
However, it appears Auzerais fails to specify any of the listed plasticizer compounds.
Nevertheless, it appears that these were well-known plasticizers in the art for polyvinyl alcohol.  For example, Ghebremeskel provides evidence that ethylene glycol is well-known as a plasticizer for polyvinyl alcohol, stating “Provided are particulate polyvinyl alcohol-based diverting agents for use in subterranean treatments” (abstract) and “Materials commonly used as plasticizers for polyvinyl alcohols are generally known to those of ordinary skill in the relevant art, and are generally commercially available. Suitable plasticizers include, for example, compounds such as water, glycerol, polyglycerol, ethylene glycol, polyethylene glycols, ethanol acetamide, ethanol formamide, and acetates of triethanolamine, glycerin, trimethylolpropane and neopentyl glycol, and mixtures of one or more of the above” ([0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Auzerais to include “wherein the plasticizer comprises at least one component selected from the group consisting of glycol, polyethylene glycol, polypropylene glycol, a fatty acid ester, a lactide monomer, a glycolide monomer, a citric acid ester, epoxidized oil, adipate ester, azaleate ester, acetylated coconut oil, and any combination thereof,” in order to provide known “small organic molecules” as plasticizers for a degradable diverting multifunctional polymer matrix comprising polyvinyl alcohol as required by Auzerais, based on such “Materials commonly used as plasticizers for polyvinyl alcohols are generally known to those of ordinary skill in the relevant art.”
Second, the modification is obvious as no more than the use of familiar elements (known plasticizers for polyvinyl alcohol) according to known techniques (combining with polyvinyl alcohol) in a manner that achieves predictable results (forming a degradable diverting multifunctional polymer matrix).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP Prima Facie Case of Obviousness.  Applicant may also see the reference to Wang in the Conclusion below.
Regarding claim 26, Auzerais discloses wherein the well service additive is selected from the group consisting of a surfactant, an acid (0030] “Both acids and bases are suitable as the degradation catalyst”), a base (0030] “Both acids and bases are suitable as the degradation catalyst”), a buffer, a breaker ([0032] “peroxides such as APS (ammonium persulfate), potassium persulfate and others as known to those skilled in the art are useful for initiating degradation or polymerization reactions”), a demulsifier, a scale inhibitor, a biocide, a sulfide scavenger, a sludge inhibitor, a chelating agent, a defoamer, a corrosion inhibitor, a clay control agent, and any combination thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Wang (2009/0054548) provides further evidence that these plasticizers are known to those of ordinary skill in the art for products containing polylactic acid and polyvinyl alcohol, teaching a water-dispersible film comprising biodegradable polyester, water-soluble polymer, and plasticizer (abstract) comprising polylactic acid polyester ([0018]), polyvinyl alcohol water-soluble polymer ([0034]), and plasticizers such as ethylene glycol, propylene glycol, citric acid ester, adipic acid ester (= adipate ester), stearic acid ester (= fatty acid ester), oleic acid ester (= fatty acid ester) ([0037]).  Although this reference is not within the oilfield arts, this reference appears to strongly corroborate the rejection over Ghebremeskel above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674